DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US 2018/0174360 A1; pub. Jun. 21, 2018).
Regarding claim 1, Feng et al. disclose: a method for reconstructing a positron emission tomography (PET) image implemented on a computing device having at least one processor and at least one storage device (para. [0039] teaches a computing device, [0042] teaches a PET imaging), the method comprising: obtaining PET data of a subject, the PET data corresponding to a plurality of voxels in a reconstructed image domain (para. [0005]-[0006]); obtaining a motion signal of the subject: (para. [0005]-[0006]); determining gating data based at least in part on the motion amplitude data, the gating data including useful percentage counts each of which corresponds to at least one voxel of the plurality of voxels (para. [0005]-[0006]); gating the PET data based on the gating data and the motion signal; and reconstructing a PET image of the subject based on the gated PET data (para. [0005]-[0006).
Regarding claim 2, Feng et al. disclose: obtaining motion amplitude data comprises: obtaining an attenuation map of the subject; and determining the motion amplitude data based on the attenuation map (para. [0119]).
Regarding claim 3, Feng et al. disclose: obtaining motion amplitude data comprises: determining a plurality of intermediate images based on the PET data (para. [0117]); determining a vector field for the plurality of voxels based on the plurality of intermediate images; and determining the motion amplitude data based on the vector field (para. [0120]-[0121]).
Regarding claim 4, Feng et al. disclose: the plurality of intermediate images are determined by performing a back-projection operation on the PET data (para. [0070]).
Regarding claim 5, Feng et al. disclose: the plurality of intermediate images are reconstructed by gating the PET data (para. [0069]).
Regarding claim 6, Feng et al. disclose: determining gating data based on the motion amplitude data comprises: obtaining a motion amplitude threshold; and determining the gating data based on the motion amplitude data and the motion amplitude threshold (para. [0128]-[0129], fig.9).
Regarding claim 7, Feng et al. disclose: the motion amplitude threshold relates to a desired spatial resolution of the reconstructed PET image (para. [0152]).
Regarding claim 10, Feng et al. disclose: determining the gating data based on the motion amplitude data and the motion amplitude threshold comprises: for each voxel of the plurality of voxels, determining a useful percentage count for the voxel based on a motion range for the voxel and the motion amplitude threshold (para. [0074], [0129])
Regarding claim 12, Feng et al. disclose: a first motion range for a first voxel corresponds to a first useful percentage count, a second motion range for a second voxel corresponds to a second useful percentage count, and the first useful percentage count is different from the second useful percentage count (para. [0068]-[0069]).
Regarding claim 13, Feng et al. disclose: the first motion range is greater than the second motion range, and the first useful percentage count is lower than the second useful percentage count (para. [0068]-[0069]).
Regarding claim 14, Feng et al. disclose: a system for reconstructing a positron emission tomography (PET) image, comprising: at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: obtaining PET data of a subject, the PET data corresponding to a plurality of voxels in a reconstructed image domain; obtaining a motion signal of the subject: obtaining motion amplitude data, the motion amplitude data indicating a motion range for each voxel of the plurality of voxels; determining gating data based at least in part on the motion amplitude data, the gating data including useful percentage counts each of which corresponds to at least one voxel of the plurality of voxels; gating the PET data based on the gating data and the motion signal; and reconstructing a PET image of the subject based on the gated PET data (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the grounds).
Regarding claim 15, Feng et al. disclose: to obtain motion amplitude data, the at least one processor causes the system to perform operations including: obtaining an attenuation map of the subject; and determining the motion amplitude data based on the attenuation map (para. [0119]).
Regarding claim 16, Feng et al. disclose: to obtain motion amplitude data, the at least one processor causes the system to perform operations including: determining a plurality of intermediate images based on the PET data (para. [0117]); determining a vector field for the plurality of voxels based (para. [0120]-[0121]).
Regarding claim 17, Feng et al. disclose: the plurality of intermediate images are determined by performing a back-projection operation on the PET data (para. [0070]).
Regarding claim 18, Feng et al. disclose: the plurality of intermediate images are reconstructed by gating the PET data (para. [0005]-[0006]).
Regarding claim 19, Feng et al. disclose: to determine gating data based on the motion amplitude data, the at least one processor causes the system to perform operations including: obtaining a motion amplitude threshold; and determining the gating data based on the motion amplitude data and the motion amplitude threshold (para. [0018]).
Regarding claim 20, Feng et al. disclose: a non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method comprising: obtaining PET data of a subject, the PET data corresponding to a plurality of voxels in a reconstructed image domain; obtaining a motion signal of the subject: obtaining motion amplitude data, the motion amplitude data indicating a motion range for each voxel of the plurality of voxels; determining gating data based at least in part on the motion amplitude data, the gating data including useful percentage counts each of which corresponds to at least one voxel of the plurality of voxels; gating the PET data based on the gating data and the motion signal; and reconstructing a PET image of the subject based on the gated PET data (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the grounds).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2018/0174360 A1; pub. Jun. 21, 2018) in view of Hsieh et al. (US 2016/0078619 A1; pub. Mar. 17, 2016).
Regarding claim 8, Feng et al. are silent about: determining the gating data based on the motion amplitude data and the motion amplitude threshold comprises: determining first processed motion amplitude data by performing a maximum intensity projection operation on the motion amplitude data; and determining the gating data based on the first processed motion amplitude data and the motion amplitude threshold.
In a similar field of endeavor, Hsieh et al. disclose: determining the gating data based on the motion amplitude data and the motion amplitude threshold comprises: determining first processed motion amplitude data by performing a maximum intensity projection operation on the motion amplitude data; and determining the gating data based on the first processed motion amplitude data and the motion amplitude threshold (para. [0005]-[0006]) motivated by the benefits for improved accuracy of patient torso motion determination (Hsieh et al. para. [0042]-[0043]).
In light of the benefits for improved accuracy of patient torso motion determination as taught by Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feng et al. with the teachings of Hsieh et al. 
Regarding claim 9, Feng et al. are silent about: determining the gating data based on the motion amplitude data and the motion amplitude threshold comprises: determining second processed motion amplitude data by performing a projection operation on the motion amplitude data; and determining the gating data based on the second processed motion amplitude data and the motion amplitude threshold.
In a similar field of endeavor, Hsieh et al. disclose: determining the gating data based on the motion amplitude data and the motion amplitude threshold comprises: determining second processed motion amplitude data by performing a projection operation on the motion amplitude data; and determining the gating data based on the second processed motion amplitude data and the motion amplitude threshold (para. [0005]-[0006]) motivated by the benefits for improved accuracy of patient torso motion determination (Hsieh et al.
In light of the benefits for improved accuracy of patient torso motion determination as taught by Hsieh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feng et al. with the teachings of Hsieh et al. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2018/0174360 A1; pub. Jun. 21, 2018) in view of Tsui et al. (WO 2018/172229 A1; pub. Sep. 27, 2018).
Regarding claim 11, Feng et al. disclose: the PET data corresponds to a plurality of lines of response (LORs) (para. [0052]), determining the gating data based on the motion amplitude data and the motion amplitude threshold (para. [0127]-[0128]). Feng et al. are silent about: the PET data includes TOF information, each LOR of the plurality of LORs includes a plurality of bins, each bin of the plurality of bins corresponding to at least one voxel of the plurality of voxels in the reconstructed image domain, a length of each bin relates to the TOF information, and comprises: for each LOR of the plurality of LORs, determining a useful percentage count for the each bin of the plurality of bins based on the motion amplitude data, the motion amplitude threshold, and the TOF information.
In a similar field of endeavor, Tsui et al. disclose: the PET data includes TOF information, each LOR of the plurality of LORs includes a plurality of bins (claims 1 & 5), each bin of the plurality of bins corresponding to at least one voxel of the plurality of voxels in the reconstructed image domain (claims 1 & 5), a length of each bin relates to the TOF information, and comprises: for each LOR of the plurality of LORs, determining a useful percentage count for the each bin of the plurality of bins based on the motion amplitude data, the motion amplitude threshold, and the TOF information (claims 1 & 5) motivated by the benefits for motivated by the benefits for respiratory gating with improved signal-to-noise ratio (Tsui et al. pg.3 L29-30).
In light of the benefits for respiratory gating with improved signal-to-noise ratio as taught by Tsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feng et al. with the teachings of Hsieh et al. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884